                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA



 JOSEPH LITTLE                                            CIVIL ACTION


 VERSUS                                                   NO: 18-8944


 JOSEPH P. LOPINTO, III, ET AL.                           SECTION: “J”(4)


                                       ORDER

       Considering the foregoing Joint Motion to Dismiss With Prejudice (Rec. Doc.

25),

       IT IS HEREBY ORDERED that the motion is GRANTED and all claims

presented against defendants Scott Zemlik and Dominick Sciortino be and hereby are

dismissed with prejudice with each party to bear their own costs. The plaintiff

specifically reserves his rights against all other defendants.

       New Orleans, Louisiana, this 3rd day of January, 2020.




                                               CARL J. BARBIER
                                               UNITED STATES DISTRICT JUDGE
